Bartlett, J.
If, under our statutes, the town had no legal right to pay a bounty to a soldier, who had already enlisted, the vote of Clark-ville was so far void, and no debt was due the principal defendant from the town. Upon the validity of the vote, however, we express no opinion. If the town had the right to vote a bounty in such case, we think: that this bounty, while still in the hands of the town and before it had been paid to Heath, cordd not be attached upon trustee process. † Opinion given by the Justices to the Governor and Council, September, 1862, *169As this latter question now arises in a suit involving the rights of individuals, we have reviewed the grounds of that opinion, and see no sufficient reason to induce us to modify the views expressed.

The trustee must be discharged.